UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-2342


WESTMORELAND COAL COMPANY, INCORPORATED,

                Petitioner,

          v.

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS, UNITED
STATES DEPARTMENT OF LABOR; CARL RAMEY,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(11-0807-BLA)


Submitted:   July 29, 2013               Decided:   September 18, 2013


Before MOTZ, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Paul   E.  Frampton,   Thomas  M.   Hancock, BOWLES  RICE  LLP,
Charleston, West Virginia, for Petitioner.     Joseph E. Wolfe,
Ryan C. Gilligan, WOLFE, WILLIAMS, RUTHERFORD & REYNOLDS,
Norton, Virginia, for Respondent Carl Ramey.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Westmoreland Coal Company petitions for review of the

Benefits Review Board’s (“Board”) decision and order affirming

the   Administrative     Law   Judge’s       (“ALJ”)   grant   of   benefits     to

former employee Carl Ramey under the Black Lung Benefits Act, 30

U.S.C. §§ 901-945 (2006).         Our review of the record reveals that

the ALJ’s decision is based upon substantial evidence and is

without reversible error.         Accordingly, we deny the petition for

review for the reasons stated by the Board.                Westmoreland Coal

Co. v. Dir., Office of Workers’ Comp. Programs, No. 11-0807-BLA

(Aug. 31, 2012).        We dispense with oral argument because the

facts   and    legal   contentions     are    adequately   presented       in   the

materials     before   this    court   and    argument   would      not   aid   the

decisional process.

                                                               PETITION DENIED




                                        2